DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 17/01/2020, claims 1, 3, 9, 11, 16 and 18-20 are amended. As earlier discussed in the office action, applicant incorporated the objected claims 6 and 14, as well as those of the intervening claims 2, 4-5; 10 and 12-13, and have been added to the amended independent claims 1, 9 and 20. Claims 2, 4-6, 10 and 12-14 have been cancelled. Claim 1, 9 and 20 are allowed; claims 3, 7, 8, 16, 17; 11, 15, 18, 19 are dependents on claim 1 and 9 respectively; hence allowed.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claims 1, 9 and 20 limitations: “ … … notify a user that the charging power is restricted or stopped due to a short-circuit of at least one of the adjacent terminals, and when the short-circuit is detected, notify the user of disconnection of the charging device; after the charging device is disconnected, identify whether the at least one adjacent terminal is short-circuited again; and when a short-circuit is detected as a result of identifying again, determine that the short-circuit occurs in the connection terminal of the electronic device, and notify the user of occurrence of the short-circuit in the connection terminal …” in combination with the remaining claim elements as set forth in Claims 1, 9, 20 and depending claims 3, 7-8, 11, 15-19.
Therefore claims 1, 3, 7-9, 11, 15-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/
Primary Examiner, Art Unit 2859